Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 9, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant performed clerical work for a company which operated the transportation department for a school district. Claimant worked only when school was in session and her hours were from 10:00 a.m. to 4:00 p.m. Sometime after her summer vacation began in June 1991 and before she was to start working again in August 1991, claimant’s supervisor *944asked her to change her hours. Although claimant agreed to the new hours, she quit before returning to work. According to claimant, during several conversations with her supervisor she felt harassed about her job performance. Claimant also testified that she was told that certain school employees did not like her and she believed that her supervisor was trying to get her to leave. Claimant’s complaints amount to an inability to get along with her supervisor, which does not constitute good cause for leaving one’s employment (see, Matter of Krokos [Hudacs], 184 AD2d 871; Matter of Grossman [Levine] 51 AD2d 853; Matter of Snapperman [Levine] 50 AD2d 1029). Accordingly, the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause is supported by substantial evidence and must be affirmed.
Yesawich Jr., J. P., Crew III, White, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.